Bogdanski, J.
(concurring). On July 1, 1980, this court ordered a new trial for the defendant on the basis of a statutory violation. This court has on numerous occasions espoused the principle that *430the court will not pass upon a constitutional question if there is present some other ground upon which the case may be decided. State v. Gold, 180 Conn. 619, 639-40, 430 A.2d 501, cert. denied, 449 U.S. 920, 101 S. Ct. 320, 66 L. Ed. 2d 148 (1980); Negron v. Warden, 180 Conn. 153, 166-67, 429 A.2d 841 (1980). This is a fundamental principle of constitutional law. Ashwander v. Tennessee Valley Authority, 297 U.S. 288, 347, 56 S. Ct. 466, 80 L. Ed. 688 (1936) (Brandeis, J., concurring), reh. denied, 297 U.S. 728, 56 S. Ct. 588, 80 L. Ed. 1011 (1936).
Moreover, no reason for changing the law has been indicated. While this court should not hesitate to overrule outmoded principles, the doctrine of stare decisis requires that we rule according to precedent until there is good reason to change the law. Herald Publishing Co. v. Bill, 142 Conn. 53, 62, 111 A.2d 4 (1955).